Matter of Nina M. (Naquwan T.) (2016 NY Slip Op 00456)





Matter of Nina M. (Naquwan T.)


2016 NY Slip Op 00456


Decided on January 26, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2016

Friedman, J.P., Renwick, Saxe, Moskowitz, JJ.


3

[*1]In re Nina M., A Child Under Eighteen Years of Age, etc.,
andNaquwan T., Petitioner-Appellant, Edwin Gould Services for Children and Families, Respondent-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
John R. Eyerman, New York, for respondent.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about January 13, 2014, which denied petitioner's motion to reopen and set aside the adoption of the subject child, unanimously affirmed, without costs.
Family Court correctly found that petitioner failed to demonstrate that he was a person entitled to notice of the adoption and termination of parental rights proceedings (see Domestic Relations Law § 111-a[2][a]-[h]; Social Services Law § 384-c[2][a]-[h]). Although he claimed to have lived with the child's mother at the time of the child's birth, he did not claim to have ever lived with the child, who was placed into foster care from the hospital shortly after her birth (see Domestic Relations Law § 111-a[2][e]; Social Services Law § 384-c[2][e]).
Moreover, petitioner failed to demonstrate that the adoption of the child by her kinship foster mother, who cared for her since her birth, was not in the child's best interests (see Matter of Asia Sonia J. [Lawrence J.], 74 AD3d 437, 438 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2016
CLERK